DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 10, 11, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0026988 A1 to Ewinger et al.
Re-claim 1, Ewinger et al. disclose a control method for an electronic parking brake system, the control method comprising: controlling, when the electronic parking brake system is started, an electronic parking clamping force (i.e. braking force) to be equal to a first preset value (such as first desired or nominal value) to perform parking braking on a vehicle; detecting the electronic parking clamping force and a current state of the vehicle; and adjusting, when detecting that the vehicle moves (as sensed by wheel speed sensors), the electronic parking clamping force according to a magnitude relationship between the electronic parking clamping force and the first preset value to perform the parking braking on the vehicle again.  As disclosed in paragraph 13, the desired brake force (or clamping force) value is adjusted (increased or decreased) as conditions change, including inclination, loading, or motion of the vehicle, with the electronic parking clamping force is adjusted according to the magnitude relationship between the electronic parking clamping force and the first preset value comprises: when the electronic parking clamping force is equal to the first preset value, adjusting the electronic parking clamping force to be equal to a maximum clamping force.  An increase in loading of the vehicle requires increased clamping force, see paragraph 13 lines 27-32, such as a 10% increase.  This 10% increase is interpreted as a maximum clamping force, as no specific value is disclosed in the specification, and a value 10% over the preset value can be interpreted as a maximum value.
Re-claim 6, Ewinger et al. disclose an electronic parking brake system, comprising: a control unit 1, a vehicle state detection unit and a clamping force detection unit (as part of control unit 1), the control unit is configured to control, when an electronic parking brake is .3PN96702GZQCstarted, an electronic parking clamping force to be equal to a first preset value (i.e. desired value) to perform parking braking on a vehicle; the vehicle state detection unit is configured to detect a current state of the vehicle (such as movement, inclination, or loading); the clamping force detection unit is configured to detect the electronic parking clamping force; and the control unit is configured to adjust, when the vehicle state detection unit detects that the vehicle moves, the electronic parking clamping force according to a magnitude relationship between the electronic parking clamping force and the first preset value to perform the parking braking on the vehicle again, the control unit adjusts, when the electronic parking clamping force is equal to the first preset value, the electronic parking clamping force to be equal to a maximum clamping force.  An increase in loading of the vehicle requires increased clamping force, see paragraph 13 lines 27-32, such as a 10% increase.  This 10% increase is interpreted as a maximum clamping force, as no specific value is disclosed in the specification, and a value 10% over the preset value can be interpreted as a maximum value.
Re-claim 10, the electronic parking brake is part of a vehicle.
Re-claim 11, the current state of the vehicle includes wheel rotational movement from a wheel speed sensor, see paragraph 10 lines 14-25.
Re-claim 15, the vehicle detection unit determines if the vehicle is stationary or in motion, such as from wheel speed sensors.
Re-claim 16, the vehicle detection unit is embodied as a wheel speed sensor (SS1-SS4) to determine if a wheel has a rotational motion.
Re-claims 19 and 20, the control unit 1 is a logic unit in which programming is stored (as is common with computers having memory), the unit executes the method in accordance with programmed code.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewinger et al. in view of US 7,140,697 to Koga et al.
Re-claims 2 and 7, Ewinger et al. suggest as the clamping force becomes insufficient, a readjustment is carried out at various intervals.  However, Ewinger et al. is silent regarding the clamping force becoming smaller than the preset value, adjusting the clamping force to be equal to the preset value.
Koga et al. teach as in figure 7, that when a parking clamping force is smaller than a preset value (Fwt), the clamping force is adjusted to be equal to the preset value.  This operation is carried out in intervals as the system cools, thus ensuring a minimum level of parking clamping force is maintained.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Ewinger et al. with a parking brake clamping force adjustment routine to increase the force as it becomes smaller than the preset value as taught by Koga et al., thereby maintaining the vehicle in a parked and non-moving condition.
Re-claims 4 and 8, Ewinger et al. suggest a readjustment is carried out at various intervals after the parking brake system is started.  However, Ewinger et al. is silent regarding the clamping force is adjusted to be equal to the first preset value.
Koga et al. teach that after a parking brake is started, a readjustment of the clamping force is carried out and set to a first preset value (Fwt, see figure 7), this routine is carried out by a timing unit (the time determined by figure 6 and column  19 lines 20-63).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Ewinger et al. with a parking brake clamping force adjustment routine carried out after a start of a parking brake as taught by Koga et al., thereby maintaining the vehicle in a parked and non-moving condition.
Claims 5, 9, 12, 13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewinger et al. in view of US 2007/0084682 A1 to Griffith et al.
Re-claims 5 and 9, Ewinger et al. fail to teach a temperature detection unit that detects a temperature change value of a friction plate or a brake disc, and when the temperature change value is greater than a preset temperature value, adjusting the electronic parking clamping force to be equal to a second preset value, the second preset value being greater than the first preset value.
Griffith et al. teach a parking brake clamping force readjustment routine in which a temperature change detection unit 402 (i.e. brake control unit) detects when a temperature change value (ΔT) is greater than a preset temperature value (such as threshold ΔT, see paragraphs 54 and 55), the electronic parking clamping force is adjusted to be equal to a second preset value (such as an increase in the nominal value, see paragraph 61), the second preset value being greater than the first preset value.  This increased value accounts for cooling of the system, which results in a lowered clamping force.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Ewinger et al. with a temperature adjusted second preset value greater than the first preset value as taught by Griffith et al., as this would have accounted for a clamping force reduction due to cooling of the brake apparatus.  It is noted that Ewinger et al. teach that increase clamping force values, such a second preset value greater than the first preset value are carried out, such as incremental increases of 10%.
Re-claims 12 and 17, Ewinger et al. teach that a clamping force (or braking force) is monitored and adjusted as needed.  However, Ewinger et al. fails to specify how this force is determined, such as using a force sensor.
Griffith et al. teach a force sensor (i.e. load sensor) to determine a clamping force, see paragraph 37.  This type of sensor is commonly used in the brake arts.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Ewinger et al. with a force sensor to monitor the parking brake clamping force as taught by Griffith et al., as this is an effective and known sensor used to determine a clamping force.
Re-claims 13 and 18, Ewinger et al. teach increased values of 10% over a preset value.  This value may represent a maximum clamping force.	
Response to Arguments
Applicant's arguments filed March 17, 2022 have been fully considered but they are not persuasive.  As stated in the above rejection, a maximum clamping force is interpreted as a clamping force or any clamping force that is above a typical preset parking clamping force.  It is with this view that the Office interprets Ewinger et al. as disclosing an electronic parking brake system that first sets a clamping force at a first preset value, and after determining the value to be insufficient, setting a new higher value.  This new higher value is interpreted as a maximum clamping force.  It is noted that the 10% value disclosed in Ewinger et al. is interpreted as a suggestion, and that the actual value used by the artisan can be any desired value to ensure the vehicle remain in its parked position.  As such the rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Masuda et al. teach an electric parking brake with a first preset value FO and a second maximum clamping force Fmax.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
May 5, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657